Title: To Thomas Jefferson from Pierre Auguste Adet, 27 July 1798
From: Adet, Pierre Auguste
To: Jefferson, Thomas


          
            Monsieur
            Paris Le 9° Thermidor An 6eme.27 juillet 1798. (v.s.)
          
          Si Les intrigues du Cabinet de st james ont Reussi en amérique, Si Elles ont contribué à faire prendre un gouvernement américain des mesures à la fois hostiles contre La france, et destructives de la liberté aux Etats unis, elles n’ont point été ici couronnées de Succès. Le directoire a vu bien evidemment que L’angleterre Seule avoit interet à diviser deux peuples faits pour être unis, et il a Senti que c’eut eté Seconder Ses vües  que de Répondre par une déclaration de guerre aux provocations qu’elle avoit engagé Les Etats unis de nous faire. L’opinion que Le directoire a adoptée a été celle des amis de La liberté, Et de ceux qui connoissoient Les vrais interets des Etats unis et de La france. mais pour faire triompher cette opinion il Leur a fallu Lutter contre Les amis Secrets de L’angleterre. qui pour Seconder Les efforts des artisans de discorde que cette puissance Salarie chès vous, cherchoient a exciter Le Ressentiment du directoire dans Le même temps que Les derniers ne negligoient rien pour Soulever en amérique toutes Les passions particulieres, et tous Les interets particuliers contre La République. Si Se Couvrant du masque trompeur du patriotisme, ils ont pu avoir pendant quelque temps un peu d’influence, Leur Regne a été de Courte durée. Les Sentiments qui attachent La nation française Et Le directoire au peuple américain ont triomphé de toutes Leurs Suggestions perfides, et il ne Leur Restera pour prix de leurs manœuvres ténébreuses que La honte de L’insuccès. Les notes que m. gerry a Reçues du Ministre des Relations extérieures Vous en Seront de Surs garants, ainsi que Les mesures Repressives qui vont être adoptées contre Les violences et Les vexations de nos corsaires. Soyés en convaincu, Monsieur, et que tous Les amis de La Liberté Le Soient comme vous. Le Directoire veut rester en paix avec Les Etats unis. il veut maintenir notre ancienne alliance Et il ne veut pas donner à L’univers Le Scandaleux Spectacle de deux peuples freres S’entredéchirant à La Satisfaction de leur Ennemi commun. certes Si toute autre puissance que Les Etats unis Se fussent joués des Ses traités avec La france comme La faction angloise L’a fait en amérique, on croira aisément qu’un gouvernement qui tient dans Ses mains Les destinées de L’europe, ne L’eut pas Souffert. mais aussi juste que puissant, il n’a pas voulu faire peser Sur Le peuple que cette faction trompe, Sur Les amis de La liberté qu’elle persécute, Les fleaux qui devroient la frapper Seule; il a pensé en même temps que La magnanimité bien connüe détruiroit Les prestiges de L’erreur, triompheroit de La Calomniè, briseroit Les armes qu’on a dirigées contre Lui, Et donneroit aux amis de La Liberté des moyens de resister aux méchants qui conspirent Leur Ruine, Et qui cherchent à desunir Les Etats unis de La france, que pour pouvoir etablir chès vous Leur Tyrannie Sous Les dehors trompeurs d’une amitié protectrice.
          j’ai appris avec un chagrin bien vif, Les persécutions que vous éprouviés parceque vous aimés La Liberté, parceque vous connoissés Les interets de votre pays, et que vous y êtes attaché. il est donc vrai que L’homme de bien est partout La proie du méchant! La probité, Les Lumieres La philosophie, voila donc Le But vers Lequel tous les vices dirigent Leurs attaques. La ou il existe un gracchus qui porte en même temps le cœur  de Lycurgue, il doit donc exister une foule d’opimius. Si La Liberté fuit de chès vous, Si Ses amis fuient aussi avec elle, ou La trouvera-t-on? … mais non j’espere qu’elle triomphera chès vous comme En france, Et que des Liens plus Etroits, Réuniront Et ceux qui En ont donné Les premieres Leçons au monde, et ceux qui Les premiers aussi ont Sçu en profiter.
          je tacherai de vous faire passer Copie de La derniere note que Le ministre a ecrite à m. gerry. elle vous confirmera Les intentions du directoire. je vous Le Repete il veut la paix, et fera tout cequi Sera compatible avec La dignité et L’interet de la nation pour L’obtenir. il est Loin d’être aussi exigeant qu’on a voulu Le faire croire. il sait ménager L’amour propre de ses amis. et il [a] abandonné. surtout peut point en conséquence d’exiger des Réparations pour Les expressions outrageantes dont on peut s’être servi envers lui. Gémissant de L’erreur dans La quelle vos Commissaires ont été entrainés par des intrigants qui Se Sont joués de leur Bonne foi, il ne veut pas faire Soupçonner même qu’ils connoissoient Ses intentions, et toute demande d’emprunt, ou d’argent, Sera Bannie des négociations. des explications franches et amicales, voila cequi doit Rapprocher des peuples amis. Les vaincus seuls payent des contributions; ainsi
          
            Editors’ Translation
            
              Sir
              Paris 9th Thermidor Year 6th.27 July 1798. (o.s.)
            
            If the intrigues of the Cabinet of St. James have succeeded in America, if they have contributed to causing the American government to take measures hostile towards France and destructive of liberty in the United States, they have not been crowned with success here. The Directory quite obviously saw that only England had any interest in dividing two peoples made to be united, and it felt that it would be aiding those views to reply by a declaration of war to the provocations which she had engaged the United States into making towards us. The opinion which the Directory adopted was that of the friends of liberty, and of those who knew the real interests of the United States and France. But to bring about the triumph of that opinion they were required to struggle against the secret friends of England, who to back up the efforts of the partisans of discord which that power hires in your homeland, sought to inflame the resentment of the Directory at the same time as those latter neglected nothing to arouse in America all the private passions, and all the private interests against the Republic. If, covering themselves with the false mask of patriotism, they were able for a while to have some influence, their reign was of short duration. The sentiments that bind the French nation and the Directory to the American people have triumphed over all their perfidious suggestions, and as the prize of their shadowy maneuvers they will have merely the shame of failure. The notes that Mr. Gerry received from the minister of foreign affairs will be for you a sure guarantee, as well as the repressive measures that are going to be adopted  against the acts of violence and vexations of our corsairs. Be convinced thereof, Sir, and may all the friends of liberty be so likewise with you. The Directory wishes to remain in peace with the United States. It wishes to maintain our former alliance and does not wish to present to the universe the scandalous spectacle of two fraternal peoples tearing each other apart for the satisfaction of their common enemy. Clearly if any other power save the United States had mocked its treaties with France as the English faction did in America, it is easy to conceive that a government that holds in its hands the destiny of Europe would not have suffered it. But as just as it is powerful, it did not wish to bring down on the people which that faction dupes, on the friends of liberty that she persecutes, the scourges which should strike it alone; it thought at the same time that magnanimity, well understood, would destroy the vestiges of error, would triumph over calumny, would shatter the arms directed against itself, and would give to the friends of liberty the means of resisting the wicked who conspire for their ruin, and who seek to disunite the United States and France, solely to be able to establish in your country their tyranny under the specious cover of a protective friendship.
            I learned with sharp sorrow of the persecutions that you were undergoing because you love liberty, because you are aware of the interests of your country, and because you are attached to them. It is true then that the good man is everywhere the prey of the wicked man! Probity, enlightenment, philosophy, those are the target towards which all the vices direct their attacks. Where there exists a Gracchus who bears simultaneously the heart of Lycurgus, there must also exist a crowd of Opimius. If liberty flees your country, if her friends also flee with her, where can one find her? … But no, I hope that she will triumph in your country as she does in France, and that firmer bonds will unite those who have given the first lessons about her to the world, together with those who first knew how to profit from them.
            I shall try to pass on to you a copy of the most recent note the minister wrote to Mr. Gerry. It will confirm for you the intentions of the Directory. I repeat to you that it wants peace, and will do everything compatible with the dignity and interest of the nation to obtain it. It is far less demanding than people have tried to make it out to be. It wants to be considerate of its friends’ self-respect. Consequently, it has given up on all accounts its demand for reparations for the humiliating expressions which may have been used against it. Moaning for the error into which your commissioners have been dragged by conspirators who made sport of their good faith, it does not wish to breathe the suspicion that they knew its intentions, and any request for a loan, or for money, will be banished from the negotiations. Frank and friendly explanations, that is what will bring back together friendly nations. Only the vanquished pay reparations; hence
          
        